CLARK, Chief Judge.
Diane Sue Mills was arrested, according to the allegations of her petition, on October 3,1984 in Kansas City and was charged with driving while intoxicated. Mills had been involved in a disturbance at which time she appeared to be intoxicated. Police officers instructed her not to drive, a cab was called but Mills refused to use the cab and drove off in her own car. She was arrested after traveling a short distance. A chemical breathalyzer test was thereafter administered to Mills and she was found to have a blood alcohol concentration of .19 percent. Notice of driver’s license suspension was issued pursuant to §§ 302.-500-540, RSMo.Cum.Supp. 1984 and the suspension was affirmed on administrative review.
A de novo trial in the circuit court resulted in a reversal of the suspension order and the Director of Revenue has appealed. The sole issue in the case is respondent’s contention the suspension proceedings were invalid because no showing was made of probable cause to believe, at or prior to the time of respondent’s arrest, that his level of intoxication equalled or exceeded the statutory level of .13 percent.
The issues in this case are governed by Schranz v. Director of Revenue, 703 S.W.2d 912 (Mo.App.1986) [decided today]. On the authority of that decision, the judgment of the circuit court ordering reinstatement of respondent’s license privileges is reversed. The order by the Department of Revenue suspending respondent’s driving license is reinstated for a period to be determined by the Department of Revenue in accordance with § 302.525.2, RSMo.Cum.Supp.1984. Costs are assessed against respondent.